     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 1 of 9 Page ID #:196



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     MARIA ELENA STITELER (Cal. Bar No. 296086)
 4   KELLYE NG-MCCULLOUGH (Cal. Bar No. 313051)
     Assistant United States Attorneys
 5   General Crimes Section
          1200 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-6148/8408
          Facsimile: (213) 894-0141
 8        E-mail:    Maria.Stiteler@usdoj.gov
                     Kellye.Ng-McCullough@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11
                            UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,              No. CR 21-00034-MCS
14
               Plaintiff,                   GOVERNMENT’S SENTENCING POSITION
15                                          REGARDING DEFENDANT JOSE ANTONIO
                     v.                     PEREZ-MARTINEZ
16
     JOSE ANTONIO PEREZ-MARTINEZ,           Hearing Date: August 16, 2021
17                                          Hearing Time: 3:00 p.m.
               Defendant.                   Location:     Courtroom of the
18                                                        Honorable Mark C.
                                                          Scarsi
19
20

21        Plaintiff United States of America, by and through its counsel

22   of record, the Acting United States Attorney for the Central

23   District of California and Assistant United States Attorneys Maria

24   Elena Stiteler and Kellye Ng-McCullough, hereby files its sentencing

25   position regarding defendant Jose Antonio Perez-Martinez.

26        This sentencing position is based upon the attached memorandum

27   of points and authorities, the files and records in this case, the

28   Presentence Investigation Report, and such further evidence and
     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 2 of 9 Page ID #:197



 1   argument as the Court may wish to consider at the time of

 2   sentencing.   The government respectfully requests the opportunity to

 3   supplement its position or respond to defendant as may become

 4   necessary.

 5

 6   Dated: August 2, 2021               Respectfully submitted,
 7                                       TRACY L. WILKISON
                                         Acting United States Attorney
 8
                                         SCOTT M. GARRINGER
 9                                       Assistant United States Attorney
                                         Chief, Criminal Division
10

11                                             /s/
                                         KELLYE NG-MCCULLOUGH
12                                       MARIA ELENA STITELER
13                                       Assistant United States Attorneys
14                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 3 of 9 Page ID #:198



 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.   INTRODUCTION

 3        On July 31, 2020, defendant Jose Antonio Perez-Martinez

 4   (“defendant”) attacked and injured a Bureau of Prisons officer while

 5   housed at the United States Penitentiary in Lompoc, California.

 6   This was defendant’s third documented assault on a prison guard,

 7   with the first two occurring in 2006 and 2007.         Accordingly,

 8   defendant was charged with assault on a federal officer resulting in

 9   bodily injury, in violation of 18 U.S.C. §§ 111(a)(1), (b).

10        On May 19, 2021, defendant pleaded guilty to the indictment in

11   this matter without the benefit of a plea agreement.          In the

12   Presentence Investigation Report (“PSR,” Dkt. 46), the United States

13   Probation Office (“USPO”) calculated that the total applicable

14   offense level is 11, and that defendant’s criminal history falls

15   within Category VI, resulting in a Sentencing Guidelines range of 27

16   to 33 months’ imprisonment.      (PSR ¶ 73.)

17        The government agrees with the PSR’s calculation of defendant’s

18   offense level and criminal history category.         For the reasons set

19   forth below, the government recommends a two-level downward variance

20   based upon the factors in 18 U.S.C. § 3553(a), bringing the total

21   offense level down to 9.     Based on a total offense level of 9 and a

22   Criminal History Category of VI, the Guidelines range is 21 to 27

23   months’ imprisonment.     The government believes 21 months’

24   imprisonment, to be served consecutively to his 2018 sentence for

25   attempted re-entry of removed alien, a one-year term of supervised

26   release, and a special assessment of $100 is sufficient, but not

27   greater than necessary, to achieve the goals of sentencing set forth

28   in 18 U.S.C. § 3553(a).
     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 4 of 9 Page ID #:199



 1   II.   STATEMENT OF FACTS

 2         At the hearing on defendant’s change of plea, defendant

 3   admitted that on July 31, 2020, while incarcerated at the United

 4   States Penitentiary in Lompoc, California, defendant intentionally

 5   and forcibly assaulted Senior Correctional Officer P.B., an officer

 6   of the United States Bureau of Prisons, by headbutting Officer P.B.

 7   in the cheekbone area on the right side of Officer P.B.’s face,

 8   while Officer P.B. was engaged in, and on account of Officer P.B.’s

 9   official duties, causing bodily injury to Officer P.B.          (Dkt. 44 ¶

10   8; Dkt. 45).

11         Specifically, eyewitness statements and video evidence show

12   that on July 31, 2020, shortly after being provided with a food tray

13   during the dinner meal service, defendant kicked the food tray from

14   his cell, hitting a BOP officer in the arm.         As a result, the Lompoc

15   BOP officers attempted to remove defendant from his cell.           To

16   facilitate defendant’s removal, Officer P.B. put handcuffs on

17   defendant through a slot on defendant’s cell door.          An officer then

18   opened defendant’s cell door, and Officer P.B. took defendant by the

19   left arm to escort him down the hallway.        Almost immediately,

20   defendant stepped back, lunged forward, and headbutted Officer P.B.

21   in the cheekbone area on the right side of his face.          (See PSR ¶ 6.)

22   In doing so, defendant intended to and did inflict bodily injury to

23   Officer P.B., namely, redness, swelling, hematoma, and tenderness on

24   palpation to the right cheek.      (See id.)

25         After the assault on Officer P.B., defendant was moved to a

26   holding cell, placed in a chair, and asked to remain seated.             While

27

28
                                            2
     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 5 of 9 Page ID #:200



 1   in that holding cell, defendant continued to lunge at and attempt to

 2   headbutt and kick other prison staff.

 3   III. SENTENCING GUIDELINES CALCULATION

 4        The USPO calculated a total offense level of 11 based on the

 5   following Guidelines calculation:

 6        Base Offense Level:                      10 (USSG § 2A2.4(a))

 7        Specific Offense Characteristics:        +3 (USSG § 2A2.4(b)(1)(A))

 8        Adjusted Offense Level:                  13

 9        Acceptance of Responsibility:            -2

10        Total Offense Level:                     11

11   (PSR ¶¶ 14-22.)    The government agrees with the USPO’s determination

12   of defendant’s offense level.      Specifically, the government agrees

13   that U.S.S.G. § 2A2.4(a)’s base offense level of 10 is appropriate

14   here, since defendant engaged in “obstructing or impeding officers.”

15   Three additional levels should also apply because “the offense

16   involved physical contact.” 1     Id. § 2A2.4(b)(1)(A).      The government

17   agrees with the USPO’s determination that defendant has accepted

18   responsibility.    PSR ¶ 21.    As such, the offense level should be

19   reduced by two levels.     Accordingly, defendant’s total offense level

20   is 11.   However, for reasons explained further below, the government

21   recommends an additional two-level variance.

22

23        1 There is also a sentencing enhancement for “bodily injury.”
     Here, as admitted in the plea agreement, defendant intended to and
24   did cause bodily injury to Officer P.B. However, U.S.S.G. § 1B1.1,
     Application Note 1(M) provides that the bodily injury sentencing
25   enhancement requires “bodily injury,” which means: “[A]ny
     significant injury; e.g., an injury that is painful and obvious, or
26   is of a type for which medical attention ordinarily would be
     sought.” U.S.S.G. § 1B1.1, application note 1(B). The government
27   agrees that such sentencing enhancement does not apply.

28
                                            3
     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 6 of 9 Page ID #:201



 1         The USPO calculated a criminal history score of 21 and a

 2   criminal history category of VI.       (PSR ¶¶ 34-36.)     When coupled with

 3   his Category VI criminal history, defendant’s Sentencing Guidelines

 4   range is 27 to 33 months’ imprisonment.        The government also agrees

 5   with the USPO’s calculation of defendant’s criminal history category

 6   and Guidelines range.

 7   IV.   THE GOVERNMENT’S SENTENCING RECOMMENDATION

 8         The government recommends that the Court impose a two-level

 9   downward variance and sentence defendant to a term of imprisonment

10   at the low-end of the resulting Guidelines range: 21 months, to be

11   served consecutively to defendant’s 2018 conviction for attempted

12   re-entry of removed alien, in violation of 8 U.S.C. §§ 1326(a),

13   (b)(2).    The government further requests that the Court impose a

14   one-year period of supervised release and a $100 special assessment.

15   This recommended sentence is sufficient, but not greater than

16   necessary, to address defendant’s criminal conduct, taking into

17   account all the factors the Court must consider under 18 U.S.C.

18   § 3553(a).

19         A.   NATURE AND CIRCUMSTANCES OF THE OFFENSE
20         With respect to the nature and circumstances of the offense and

21   history and characteristics of the defendant, the government’s

22   recommended sentence is appropriate.       For no apparent reason,

23   defendant assaulted Officer P.B. while defendant was in custody and

24   while the victim was engaged in official duties.         Defendant

25

26

27

28
                                            4
     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 7 of 9 Page ID #:202



 1   headbutted Officer P.B., causing redness and swelling to the

 2   victim’s face.

 3          B.   HISTORY AND CHARACTERISTICS OF DEFENDANT
 4          Defendant is 39 years old.     (PSR ¶ 62.)    Defendant has a

 5   history of aggressive and violent behavior.         Specifically, defendant

 6   has previously been convicted of battery by prisoner, robbery,

 7   battery, and infliction of corporal injury on spouse.          (PSR ¶¶ 26-

 8   31.)    However, the government notes that defendant’s prior violent

 9   crimes occurred well over a decade ago, between 2002 and 2008.            He

10   has also been convicted of attempted re-entry of removed alien in

11   2016 and 2018.    (Id. ¶¶ 32-33.)

12          As to mitigating factors, defendant has been previously

13   diagnosed with the conditions set forth in the PSR.          (Id. ¶ 53.)

14   Defendant relayed prior mental health concerns, as indicated in

15   paragraphs 53 through 55 of the PSR.        (Id. ¶¶ 53-55.)    Central

16   Arizona Florence Correctional Complex records confirm defendant’s

17   account of a February 2018 incident.        (Id. ¶ 55.)

18          Pursuant to U.S.S.G. § 5H1.3:

19          Mental and emotional conditions may be relevant in
            determining whether a departure is warranted, if such
20          conditions, individually or in combination with other
21          offender characteristics, are present to an unusual degree
            and distinguish the case from the typical cases covered by
22          the guidelines.

23   U.S.S.G. § 5H1.3 (emphasis added).         Based on defendant’s confirmed
24   mental health problems before committing the instant offense, and
25   the age of defendant’s prior violent crimes, the government believes
26   that a two-level downward variance and a sentence at the low-end of
27   the resulting Guideline range is warranted in this case.           It is the
28
                                            5
     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 8 of 9 Page ID #:203



 1   government’s position that defendant suffers from a mental condition

 2   that makes his actions in this case less egregious than those of

 3   someone not suffering from defendant’s mental condition, and that

 4   comprehensive mental health treatment will be more effective in

 5   deterring further offenses than will a lengthier term of

 6   incarceration.    Accordingly, the government believes that a sentence

 7   of 21 months is sufficient, but not greater than necessary, to

 8   achieve the goals of sentencing set forth in 18 U.S.C. § 3553(a).

 9        C.    NEED FOR DETERRENCE AND TO PROMOTE RESPECT FOR THE LAW
10        Section 3553(a)(2) requires the Court to consider the need for

11   the sentence to reflect the seriousness of the offense, promote

12   respect for the law, provide just punishment for the offense, afford

13   adequate deterrence to criminal conduct, protect the public from

14   further crimes of defendant, and provide defendant with needed

15   educational or vocational training, medical care, or other

16   correctional treatment in the most effective manner.

17        The government respectfully submits that a 21-month sentence,

18   to be served consecutively to his 2018 sentence that he was serving

19   at the time of the July 31, 2020 incident, will (1) appropriately

20   reflect the seriousness of the offense and promote respect for the

21   law; (2) deter future criminal conduct from both the defendant and

22   others without being greater punishment than necessary; and (3)

23   serve to protect the community.

24        By requiring defendant to spend 21 months in custody, the Court

25   will impress upon defendant the seriousness of his crime and

26   hopefully deter defendant from engaging in additional violent crime

27   in the future.     Accordingly, the government believes that a

28
                                            6
     Case 2:21-cr-00034-MCS Document 47 Filed 08/02/21 Page 9 of 9 Page ID #:204



 1   sentence of 21 months, is sufficient, but not greater than

 2   necessary, to deter defendant from committing any future crimes.

 3   VI.   CONCLUSION

 4         For the foregoing reasons, a sentence of 21 months, consecutive

 5   to the custodial term defendant was serving at the time of the

 6   instant offense, is sufficient, but not greater than necessary, to

 7   punish defendant, promote respect for the law, and deter defendant

 8   from committing similar crimes in the future.         See generally 18

 9   U.S.C. § 3553(a).    Accordingly, the government recommends that the

10   Court sentence defendant to 21 months in custody, followed by a one-

11   year period of supervised release, and a mandatory special

12   assessment of $100.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            7
